Exhibit 10.04

 

 

APPLICATION FOR CALLABLE ADVANCE

         For FHLB use only        FEDERAL HOME LOAN BANK OF CINCINNATI  
Commitment #                                         P. O. BOX 598  
Commencement                                      CINCINNATI, OHIO 45201  
Expiration                                                  Credit Operations
fax: 513-852-5747   Rate                                         
                       

D.D.A. # 389001              Date July 10, 2013

Pursuant to the BLANKET AGREEMENT FOR ADVANCES AND SECURITY AGREEMENT
(“Agreement”) and the RESOLUTION FOR ADVANCES (“Resolution”) currently on file
with the Federal Home Loan Bank of Cincinnati, the undersigned, who by the
authority of the Member’s Board of Directors are authorized to borrow from time
to time under the “Agreement”, hereby apply for a Callable Advance for
$85,000,000.00 under the following terms and conditions.

PROVIDED, however, that if the Member is in default under the terms of the
“Agreement” or any other agreement with the Bank, which default is not waived by
the Bank, such funds need not be made available by the Bank hereunder. In
addition, the Bank will not be obligated to fund commitments for advances
previously made to Members who become tangible capital insolvent or if the Bank
is notified by the Members primary federal regulator or insurer that the Member
has been restricted from using Federal Home Loan Bank advances.

FUNDING OPTIONS. No fee, guaranteed rate, total amount of application to be
disbursed. (Mandatory takedown if next or skip business day.)

 

¨ SAME DAY FUNDING x NEXT DAY FUNDING ¨ SKIP DAY FUNDING

 

¨ COMMITMENT OPTION 1: GUARANTEE FUNDS ONLY, OPTIONAL TAKEDOWN: No fee charged
for a 90 day commitment. The Bank will offer extended commitment periods from 91
days to 365 days for a flat fee of 10 basis points based on the commitment
amount and payable on the date of commitment.

 

¨ COMMITMENT OPTION 2: GUARANTEE FUNDS AND RATE, MANDATORY TAKEDOWN (FLAT FEE):
The fee will be 2.0 percent of the advance commitment amount for a 365 day
period. The fee will be charged at the time of takedown of funds and prorated
for the actual number of days that the commitment was outstanding. Funds will be
automatically credited to the member’s DDA on the last day of the commitment if
not drawn prior to that date.

 

¨ COMMITMENT OPTION 3: GUARANTEE FUNDS AND RATE, MANDATORY TAKEDOWN (FORMULA
BASED FEE): The fee is payable at the time of commitment and is non-refundable
if the funds are drawn down prior to the expiration of the commitment. Funds
will be automatically credited to the member’s DDA on the last day of the
commitment if not drawn prior to that date. The fee is calculated using the
following:

Fee = Advance Amount * (Advance rate for term closest to, but greater than, or
equal to, the advance term plus commitment period— FHLB Deposit Rate for Term of
Commitment) * (Commitment Term/365) ***Minimum Fee of $25.00***
                     Commitment Expiration Date                     .

COMMITMENTS REQUESTED UNDER OPTIONS 2 AND 3 HAVE A MAXIMUM COMMITMENT AMOUNT OF
$5.0 MILLION AND A LIMIT OF $10.0 MILLION IN AGGREGATE COMMITMENTS OUTSTANDING
AT ANY ONE TIME. OPTION 4 BELOW, WILL BE APPLIED TO INDIVIDUAL COMMITMENTS
GREATER THAN $5.0 MILLION OR AGGREGATE GFR ADVANCE COMMITMENTS TO ANY ONE MEMBER
IN EXCESS OF $10.0 MILLION. CERTAIN ADVANCE STRUCTURES MAY NOT BE AVAILABLE
UNDER THE MARKET FEE OPTION. IN SUCH A SITUATION, FUNDING WILL ONLY BE AVAILABLE
FOR THOSE PROGRAMS UNDER IMMEDIATE FUNDING (SAME/NEXT/SKIP).

 

¨ COMMITMENT OPTION 4: GUARANTEE FUNDS AND RATE, MANDATORY TAKEDOWN (MARKET
FEE): The fees charged for the commitments are based upon the cost in the open
market of an option of similar term and strike price of an instrument of similar
maturity. Commitments are available for any period up to 365 days. The fee is
payable at the time of commitment and is non-refundable if the funds are drawn
down prior to the expiration of the commitment. To receive funding prior to
commitment expiration date, member must provide the Bank with notification by
10:00 A.M.. Eastern Standard Time, two London and New York business days prior
to the desired disbursement date. Commitment Expiration
Date                    .

 

¨ COMMITMENT OPTION 5: GUARANTEE FUNDS AND RATE, OPTIONAL TAKEDOWN: The fees
charged for the commitments are based upon the cost in the open market of an
option of similar term and strike price of an instrument of similar maturity.
Commitments are available for any period up to 365 days with no takedown
restrictions. The non-refundable fee is payable at the time of commitment. To
receive funding prior to commitment expiration date, member must provide the
Bank with notification by 10:00 A.M.. Eastern Standard Time, two London and New
York business days prior to the desired disbursement date. Commitment Expiration
Date                     .

The Bank reserves the right to suspend or modify the advance commitment fee
programs at any time. On the above commitments, immediate funding may be
available if application is received prior to 3:00 P.M., Eastern Standard Time.

 

PAGE 1 OF 2



--------------------------------------------------------------------------------

APPLICATION FOR CALLABLE ADVANCE

FEDERAL HOME LOAN BANK OF CINCINNATI

P. O. BOX 598

CINCINNATI, OHIO 45201

 

1. The maturity term of the callable advance is 20 years.

 

2. The advance may be “called” (prepaid) by the association without a prepayment
fee on the 3rd anniversary date of the advance, and each of the succeeding six
(6) month anniversary dates thereafter. THE MEMBER MUST GIVE THE BANK NOTICE OF
THE INTENT TO “CALL” (PREPAY) THE ADVANCE WITHOUT A PREPAYMENT FEE AT LEAST
TWENTY (20) DAYS PRIOR TO ANY ANNIVERSARY DATE AS DESCRIBED ABOVE. If the
anniversary date falls on a Saturday, Sunday, or holiday, the anniversary date
will be considered to be the business day prior to the actual anniversary date.

 

3. Callable advances are prepayable at any time. If a callable advance is
prepaid on any date other than a “call” date as outlined above, the fee will be
100% of the lesser of the following two values:

 

  a. The present value of the lost cash flow to the Bank based on the difference
between the contract rate on the advance and the current yield for a noncallable
Federal Home Loan Bank security with the same final maturity as that of the
original advance (the discount rate for calculating the present value will be
the current yield for such a noncallable Federal Home Loan Bank security) or

 

  b. The present value of the lost cash flow to the Bank based on the difference
between the contract rate on the advance and the current yield for a noncallable
Federal Home Loan Bank security with a final maturity equal to the call date of
the original advance (the discount rate for calculating the present value will
be the current yield for such a noncallable Federal Home Loan Bank security).

 

4. Interest Calculation: The interest on the advance is calculated on the
opening balance on an actual/actual basis, using the effective rate at the time
of disbursement.

 

5. This loan is subject to the Bank’s current Credit Policy, in effect at the
time of issuance of the commitment, and which the Borrower acknowledges he is
fully familiar with, as well as any subsequent amendments of such Credit Policy.

 

State Auto Property & Casualty Insurance Co.     Columbus, Ohio (Name of FHLBank
member)     (City, State) /s/ Steven E. English     /s/ James A. Yano
(Authorized Signature)     (Authorized Signature) Steven E. English     James A.
Yano (Typed Name of Authorized Signature)     (Typed Name of Authorized
Signature)

This application must be signed by two persons authorized by your “Resolution”
currently on file with the Bank. By Signing above, the member certifies, (A.
That this application has not been modified from its original terms as provided
by the Bank) and (B. This application complies with and is subject to the Bank’s
Credit Policy terms in effect at the time of application). (Revised 4/20/12)

 

PAGE 2 OF 2